Scribner, J.
In this action an assessment is sought to be enforced for the improvement by changing the grade, grading, etc., of a certain street of the city, against the lot of the defendant abutting upon said improvement. The resolution declaring the necessity of, and the city’s determination to make the improvement was duly passed and published, and all other requirements of the statute for the making of the improvement and' the making of said assessment were complied with, except only that the written notice required by section 2304, Revised Statutes, was not given to the defendant, who was a resident of the city.
Held, by the circuit court: That the defendant could not defeat the assessments on account of such want of notice to him, but that such failure to serve him with notice relieved him from the penalty of being deemed to have waived all claim for damages by not filing it with the city clerk (section 2315, Rev. Stat.), and he can now enforce such claim, if any he has, against the city by appropriate independent action.
Decree for the city.